DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 21, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the removable mounting component".  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear which component is being referred to.  As best understood, this will read as --a removable mounting component--.
Claims 21 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 11-15, 19, 20, 22-24, 27-30, 32-34, 37-40, 44, 45, 47, 48, 112, and 113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallam et al. (US 2011/0146676, hereinafter Dallam).

In regards to claim 1, Dallam discloses in Figures 14 and 18-24, an integrated air and lighting plenum comprising: a first ring-shaped unit comprising general illumination lighting with translucent cover panels (outermost instances of 430 with corresponding panels 408, see annotated Fig. 21 below), wherein the first unit is modular (see Fig. 23, Par. [0109]); a second ring-shaped unit comprising modular panels (inner instances of panels 408 with spaces for corresponding lights 430) and a plurality of groups of surgical lights (inner instances of 430, see annotated Fig. 21 below) each group comprising a plurality 

    PNG
    media_image1.png
    500
    407
    media_image1.png
    Greyscale
[Annotated Fig. 21]

In regards to claim 2, Dallam discloses in Figures 14 and 18-24, the first ring-shaped unit is an outermost unit (see annotated Fig. 21 above).

In regards to claim 3, Dallam discloses in Figures 14 and 18-24, the second ring-shaped unit is interior to the first ring-shaped unit (see annotated Fig. 21 above).



In regards to claim 6, Dallam discloses in Figures 14 and 18-24, each gas outlet of each modular panel forms a cylinder (see openings of 408 in side view shown in Fig. 23).

In regards to claim 7, Dallam discloses in Figures 14 and 18-24, the third ring-shaped unit is interior to the second ring-shaped unit (see annotated Fig. 21 above).

In regards to claim 8. (Currently Amended) The integrated air and lighting plenum according to claim 1, wherein the third ring-shaped unit is modular (see Fig. 23, Par. [0109]).

In regards to claim 11, Dallam discloses in Figures 14 and 18-24, a removable mounting component is a member selected from the group consisting of a removable mounting plate (408 is considered removable).

In regards to claim 12, Dallam discloses in Figures 14 and 18-24, the plurality of gas outlets produce laminar flow when gas flows therethrough (Par. [0108]).

In regards to claim 13, Dallam discloses in Figures 14 and 18-24, the integrated air and lighting plenum is mounted in an operating room ceiling and connected to a hospital HVAC system (Par. [0108]).

In regards to claim 14, Dallam discloses in Figures 14 and 18-24, a flange that connects to a hospital HVAC system and directs gas through the gas outlets (Par. [0108]).

In regards to claim 15, Dallam discloses in Figures 14 and 18-24, the surgical lights are removably mounted (Par. [0109, 0112], as the lights are able to be “clustered” and “individual controlled”, they are considered to be “removably mounted”).

In regards to claim 19, Dallam discloses in Figures 14 and 18-24, the color of the general illumination lighting is automatically changeable by a processor of a computing device (Par. [0112]).

In regards to claim 20, Dallam discloses in Figures 14 and 18-24, the color is automatically changeable by a processor of a server using an input provided by a processor of a computing device (Par. [0112]).

In regards to claim 22, Dallam discloses in Figures 14 and 18-24, the surgical lights comprise LEDs (Par. [0109]).

In regards to claim 23, Dallam discloses in Figures 14 and 18-24, lifetime of the surgical lights is extended by reducing operating temperature of the surgical lights due to gas flow through the integrated air and lighting plenum (Par. [0110], noting that said removal of heat would lead to such an outcome of extended lifetime).

In regards to claim 24, Dallam discloses in Figures 14 and 18-24, the gas flow is through the gas outlets of the second ring-shaped unit (gas flow is through outlets of all ring-shaped units).

In regards to claim 27, Dallam discloses in Figures 14 and 18-24, an integrated air and lighting plenum comprising: a first ring-shaped unit comprising general illumination lighting with translucent cover 

    PNG
    media_image1.png
    500
    407
    media_image1.png
    Greyscale
[Annotated Fig. 21]



In regards to claim 29, Dallam discloses in Figures 14 and 18-24, the second ring-shaped unit is interior to the first ring-shaped unit (see annotated Fig. 21 above).

In regards to claim 30, Dallam discloses in Figures 14 and 18-24, each group of surgical lights has at least three surgical lights therein (each has four units, see annotated Fig. 21 above).

In regards to claim 32, Dallam discloses in Figures 14 and 18-24, each gas outlet of each modular panel forms a cylinder (see openings of 408 in side view shown in Fig. 23).

In regards to claim 33, Dallam discloses in Figures 14 and 18-24, the third ring-shaped unit is interior to the second ring-shaped unit (see annotated Fig. 21 above).

In regards to claim 34, Dallam discloses in Figures 14 and 18-24, the third ring-shaped unit of claim is modular (see Fig. 23, Par. [0109]).

In regards to claim 37, Dallam discloses in Figures 14 and 18-24, the plurality of gas outlets produce laminar flow when gas flows therethrough (Par. [0108]).

In regards to claim 38, Dallam discloses in Figures 14 and 18-24, the integrated air and lighting plenum is mounted in an operating room ceiling and connected to a hospital HVAC system (Par. [0108]).



In regards to claim 40, Dallam discloses in Figures 14 and 18-24, surgical lights removably mount to the housings (Par. [0109, 0112], as the lights are able to be “clustered” and “individual controlled”, they are considered to be “removably mounted”).

In regards to claim 44, Dallam discloses in Figures 14 and 18-24, the color of the general illumination lighting is automatically changeable by a processor of a computing device (Par. [0112]).

In regards to claim 45, Dallam discloses in Figures 14 and 18-24, the color is automatically changeable by a processor of a server using an input provided by a processor of a computing device (Par. [0112]).

In regards to claim 47, Dallam discloses in Figures 14 and 18-24, lifetime of surgical lights mounted in the housings is extended by reducing operating temperature of the surgical lights due to gas flow through the integrated air and lighting plenum (Par. [0110], noting that said removal of heat would lead to such an outcome of extended lifetime)..

In regards to claim 48, Dallam discloses in Figures 14 and 18-24, the gas flow is through the gas outlets of the second ring-shaped unit (gas flow is through outlets of all ring-shaped units).

In regards to claim 112, Dallam discloses in Figures 14 and 18-24, one or more accessories removably mounted to the plenum (such as 490, see Fig. 18), wherein the one or more accessories are for 

In regards to claim 113, Dallam discloses in Figures 14 and 18-24, one or more housings (such as 488, see Fig. 18) for removably mounting one or more accessories to the plenum (such as 490, see Fig. 18), wherein the accessories (such as 490) are for monitoring a procedure and/or providing feedback (Par. [0113]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 10, 16-18, 21, 25, 26, 31, 35, 36, 41-43, 46, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dallam.

In regard to claims 5, 9, 31, and 35, Dallam fails to disclose or fairly suggest the surgical lights or the housings for said lights in each group of three surgical lights are spaced apart by 120 degrees relative 
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to arrange the surgical lights (and the housings therefor) in any number of patterns and at any number of equidistant angles as may be desired for the particular number of instruments in a lighting unit.  For a circle of lighting units in which there are 3 units, the three lighting units would naturally have a 120 degree spacing from one another as claimed.  It is also noted that as the claims from which these depend would suggest lighting units of AT LEAST 3 lights, the arrangement of lights as disclosed by Dallam is considered to perform equally as well, such amounting to nothing more than a design choice.

In regard to claims 10 and 36, Dallam fails to disclose or fairly suggest the one or more accessories are members selected from the group consisting of a webcam, a camera, a microphone, a speaker, and a sensor.
Dallam teaches in Figure 14, “utilities can be provided in a vertical arrayed mounting system 210 which illustrates various medical gas, electrical, data and communications outlets 212-222” (Par. [0073]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize any number of accessories with the outlets of Dallam, as may be required for the particular medical procedure or needs of those in the operating room.  While not explicitly recited, the Examiner notes that webcams, cameras, microphones, speakers, and sensors all fall under accessories which would be implemented with at least one of electrical, data, and communication outlets, the use of any one or more of such accessories in a medical/surgical setting is notoriously well known. 


However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide for a surgical light that is engaged/disengaged by rotation.  The Examiner notes that screw type lighting devices are notoriously well known in the art, the amount of rotation necessary to engage such a device being dependent on the type of mounting structure which would have flown naturally to one of ordinary skill in the illumination arts.  It would appear the lights of Dallam would operate equally as well regardless of the method in which such lights were installed.  Additionally, when two dependent claims provide opposing limitations, in this case a rotation of less than or more than 90 degrees, it can be implied that there is in fact no novelty to either of the claimed limitations. 

In regard to claims 21 and 46, Dallam fails to disclose or fairly suggest at least one surface comprises TiO2 particles.
	However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have any number of surfaces of the device of Dallam comprise TiO2 particles, such being well known in the illuminative arts for their reflective properties.  It would have flown naturally to one of ordinary skill to utilize a coating comprising TiO2 to improve the light output of one of the lighting devices, or for a white pigment to provide for a particular aesthetic.


However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to arrange the surgical lights in any number of patterns and at any number of diameters as may be desired for the particular number of instruments in each arrangement and the density thereof.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional references teaching lighting arrangements similar to that which is currently claimed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER K GARLEN/               Primary Examiner, Art Unit 2896